TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00375-CV



                                 AusPro Enterprises, LP, Appellant

                                                 v.

                            Texas Department of Transportation, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. D-1-GN-11-002740, HONORABLE TIM SULAK, JUDGE PRESIDING



                               MEMORANDUM OPINION

PER CURIAM

                 AusPro Enterprises, LP, has filed a Motion for Stay and for Supplemental Briefing

in Light of Impending Supreme Court Decision in Reed v. Town of Gilbert.1 Appellant asserts that

the Supreme Court heard argument on this case in January 2015 and that its decision “could resolve

many, or even possibly all, of the issues raised in this appeal.” As the parties have already filed

briefs on the merits, AusPro requests a schedule for supplemental briefing and an adjustment of the

briefing limits. AusPro certified that the Texas Department of Transportation opposed this motion

when consulted, but the Department has not filed a response to the motion. We grant the motion in

part and deny it in part.




        1
            United States Supreme Court docket number 13-502.
               We abate this appeal pending the announcement and release of the Supreme Court’s

opinion in Reed v. Town of Gilbert. We direct AusPro to notify this Court of the announcement and

release of that opinion by filing a letter with this Court, though appellee may so inform the Court and

the Court may reinstate the appeal on its own motion.

               Upon reinstatement of the appeal, this Court will permit briefs addressing the effect

of the Reed opinion on this appeal on the following schedule: appellant’s supplemental brief will

be due thirty days after the reinstatement, appellee’s supplemental brief will be due thirty days after

the date on which appellant files its brief, and appellant’s supplemental reply brief (if any) will be

due twenty days after the date on which appellee files its post-Reed brief. Limits on the length of

individual briefs and overall briefs will remain in effect and will not be altered now. A party who

perceives the need for additional brief length may request an expansion of its limits through

established procedures. See Tex. R. App. P. 9.4(i).




Before Chief Justice Rose, Justices Goodwin and Field

Abated

Filed: April 29, 2015




                                                  2